Order of the Domestic Relations Court of the City of New York (Family Court), County of Kings, dated October 14, 1940, granting reargument and on reargument adhering to the original decision which directed the appellant to pay three dollars weekly toward the support of his grandchild, reversed on the law and the facts and the proceeding dismissed. The appeal from the order dated September 26,1940, and the appeal from the denial of the motion to dismiss the petition are dismissed. Under the facts and circumstances of the case, the appellant is not liable for the support of the petitioner. Under the statute the grandfather is only secondarily liable and there is no proof that the child is the recipient of public support or that he is likely to become a public charge. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.